DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 02/10/2022.
Currently claims 1-4, 6-14 and 16-20 are pending in the application.
Election/Restrictions
Applicant's election of Species II, claims 11-14 and 16-20 with traverse, in the reply filed on 02/10/2022 is acknowledged.  With applicant’s amendments to independent claims 1 and 11, and request for reconsideration of Restriction/requirements based on amended claims, the examiner withdraws the restriction/requirement as set forth in the Office action mailed on 12/24/2021. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0290841 A1 (Kwon) and further in view of US 2020/0335473 A1 (Zhou).
Regarding claim 1, Kwon discloses, a display panel (LCD; Fig. 2; [0038]) comprising: 

wherein the scan lines (101) and the data lines (103) are intersected with each other to form a plurality of grids (grids, as shown in Fig. 2); 

    PNG
    media_image1.png
    726
    571
    media_image1.png
    Greyscale

a second substrate (200; upper substrate; Fig. 3A; [0039]) disposed corresponding to the first substrate (100); and 

    PNG
    media_image2.png
    337
    427
    media_image2.png
    Greyscale

a plurality of process markings (120a/120b; first and second alignment marks; Fig. 2; [0053]) arranged on an inner surface (top surface) of the first substrate (100), 
wherein projections of the process markings (120a/120b) projected on the first substrate (100) are located within projections of the grids (grids formed by scan and data lines 101 and 103) projected on the first substrate (100) (Fig. 2; [0052] – [0053]), 
But Kwon fails to teach explicitly, wherein the process markings comprise a first pattern and a second pattern surrounding a periphery of the first pattern, and 
the second pattern comprises a plurality of gaps spaced apart from each other.  
However, in analogous art, Zhou discloses, wherein the process markings (160; alignment mark) comprise a first pattern (1602; central pattern) and a second pattern (1601; surrounding pattern) surrounding a periphery of the first pattern (1602) (Fig. 2A; [0051] – [0052]), and 


    PNG
    media_image3.png
    257
    655
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kwon and Zhou before him/her, to modify the teachings of a display device including alignment marks as taught by Kwon and to include the teachings of alignment marks including multiple patterns with one pattern surrounding the other as taught by Zhou since multiple patterns improve the accuracy of alignment and thereby increase the device manufacturing yield. Absent this important teaching in Kwon, a person with ordinary skill in the art would be motivated to reach out to Zhou while forming a display device of Kwon. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 2, Kwon discloses, the display panel according to claim 1, wherein the process markings (120a/120b) are arranged in a same layer (as scan line or gate line) as the scan lines (101) or the data lines (Fig. 2; [0053]).  

Regarding claim 4, the combination of Kwon and Zhou discloses, the display panel according to claim 1, the first pattern (1602) and the second pattern (1601) are made of a same material as a material of the scan lines (101) or the data lines (Fig. 2; [0053]).
Note: Kwon teaches in para. [0053] that the first and second alignment marks 120a and 120b may be formed on the same layer on which the gate line 101 is formed through the same masking process. Thus, it can be considered that alignment marks are formed from the same material as the gate line 101.

Regarding claim 8, Kwon discloses, the display panel according to claim 1, wherein the first substrate (100) further comprises a thin film transistor (TFT) ([0041]), the thin film transistor (TFT) comprises a gate (101a), a source (103a), and a drain (103b) (Fig. 2; [0041]); and 
the projection of the process markings (120a/120b) projected on the first substrate (100) are non-overlapped with projections of the gate (101a), the .

    PNG
    media_image1.png
    726
    571
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    337
    427
    media_image2.png
    Greyscale


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Zhou as applied to claim 2 and further in view of US 2017/0357122 A1 (Oh).
Regarding claim 3, the combination of Kwon and Zhou discloses, the display panel according to claim 2, wherein the process markings (160; Zhou Reference) comprise a plurality (Kwon teaches multiple markings) of numbers and/or letters (Zhou teaches symbols), and the adjacent numbers and/or letters (Zhou teaches symbols) are separated by at least one of the grids (grid, scan lines or data lines; Kwon Reference).
	Note: With broadest reasonable interpretation, the examiner considered or as the broader limitation.
But the combination of Kwon and Zhou fails to teach explicitly, the markings comprise numbers and/or letters.
However, in analogous art, Oh discloses, the markings (SM; Fig. 14; [0095]) comprise numbers and/or letters (letter ‘T’) (Fig. 14; [0095]).

    PNG
    media_image4.png
    221
    180
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kwon, Zhou and Oh before him/her, to modify the teachings of a display device including alignment marks as taught by Kwon and to include the teachings of alignment marks being a letter ‘T’ as taught by Oh since alignment marks can be a symbol, an alphabet or a number and choosing any one of them in the design is obvious. In MPEP 2143 (I) (E), it is stated that "It is obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Absent this important teaching in Kwon, a person with ordinary skill in the art would be motivated to reach out to Oh while forming a display device of Kwon. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Zhou as applied to claim 1 and further in view of US 2015/0179586 A1 (Youk).
Regarding claim 6, Kwon discloses, the display panel according to claim 1, wherein the process marking (120a/120b; first and second alignment marks; Fig. 2; [0053]) comprises a first process marking (120a) and a second process marking (120b) (Fig. 2; [0053]), and 
a projection of the first process marking (120a) projected on the first substrate (100) is non-overlapped with a projection of the second process marking (120b) projected on the first substrate (100) (Figures 2 and 3A; [0052] – [0053]);
the second process marking (120b) is arranged in a same layer as the scan lines (Fig. 2; [0053]);

    PNG
    media_image1.png
    726
    571
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    337
    427
    media_image2.png
    Greyscale

But the combination of Kwon and Zhou fails to teach explicitly, the first process marking is arranged in a same layer as the data lines,
However, in analogous art, Youk discloses, the first process marking (156; alignment mark) is arranged in a same layer as the data lines (Fig. 2; [0038]),
Note: Youk teaches in para. [0038] that the alignment mark 156 is formed on the same layer and using the same material as at least one of gate and data lines formed on the lower substrate 100. Thus, with this teaching, a person with ordinary skill in the art could use the first process marking using the same layer as the data lines and second process marking using the same layer as the scan lines as taught by Kwon.

    PNG
    media_image5.png
    504
    564
    media_image5.png
    Greyscale

alignment marks being formed in a same layer and using the same material as at least one of gate and data lines formed on the lower substrate as taught by Youk since alignment marks can be formed using any layer but preferably an already existing layer either scan or data lines. With this teaching, choosing both scan or data line layers in two alignment marks in the design is obvious. In MPEP 2143 (I) (E), it is stated that "It is obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Absent this important teaching in Kwon, a person with ordinary skill in the art would be motivated to reach out to Youk while forming a display device of Kwon. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 7, the combination of Kwon, Zhou and Youk discloses, the display panel according to claim 6, wherein the first process marking (120a) is made of a same material as a material of the data lines (from the teaching of Youk Reference above; Fig. 2; [0038]), and the second process marking (120b) is made of a same material as a material of the .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Zhou as applied to claim 1 and further in view of US 2018/0190672 A1 (Lee).
Regarding claim 9, Kwon discloses, the display panel according to claim 1, wherein the first substrate (100) further comprises a pixel electrode (105) (Fig. 2; [0044]), and 
But the combination of Kwon and Zhou fails to teach explicitly, the process markings are arranged in a same layer as the pixel electrode.
However, in analogous art, Lee discloses, the process markings (AM1’/AM2”) are arranged in a same layer as the pixel electrode (120) (Fig. 9; [0056]).

    PNG
    media_image6.png
    459
    627
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kwon, Zhou and alignment marks being formed in a same layer as the pixel electrode as taught by Lee since alignment marks can be formed using any layer but preferably an already existing layer. With this teaching, choosing pixel electrode layer in alignment marks in the design is obvious. In MPEP 2143 (I) (E), it is stated that "It is obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Absent this important teaching in Kwon, a person with ordinary skill in the art would be motivated to reach out to Lee while forming a display device of Kwon. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Zhou as applied to claim 1 and further in view of US 2012/0287357 A1 (Misaki).
Regarding claim 10, Kwon discloses, the display panel according to claim 1, wherein the second substrate (100) further comprises a black matrix (211) (Fig. 3A; [0051]), and 
But the combination of Kwon and Zhou fails to teach explicitly, the process markings are arranged in a same layer as the black matrix.
However, in analogous art, Misaki discloses, the process markings (11) are arranged in a same layer as the black matrix (metal film of black matrix) (Fig. 2; [0095]).

    PNG
    media_image7.png
    453
    373
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kwon, Zhou and Misaki before him/her, to modify the teachings of a display device including alignment marks as taught by Kwon and to include the teachings of alignment marks being formed in a the same layer as the black matrix as taught by Misaki since alignment marks can be formed using any layer but preferably an already existing layer. With this teaching, choosing metal layer of black matrix in alignment marks in the design is obvious. In MPEP 2143 (I) (E), it is stated that "It is obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Absent this important teaching in Kwon, a person with ordinary skill in the art would be motivated to reach out to Misaki In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claims 11-12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0290841 A1 (Kwon) and further in view of US 2020/0335473 A1 (Zhou).
Regarding claim 11, Kwon discloses, a display device, the display device comprising a display panel (LCD; Fig. 2; [0038]), the display panel (LCD) comprising: 
a first substrate (100; lower substrate; Fig. 2; [0039]) comprising a plurality of scan lines (101; gate lines; Fig. 2; [0040]) and a plurality of data lines (103; data lines; Fig. 2; [0040]), 
wherein the scan lines (101) and the data lines (103) are intersected with each other to form a plurality of grids (grids, as shown in Fig. 2); 

    PNG
    media_image1.png
    726
    571
    media_image1.png
    Greyscale

a second substrate (200; upper substrate; Fig. 3A; [0039]) disposed corresponding to the first substrate (100); and 

    PNG
    media_image2.png
    337
    427
    media_image2.png
    Greyscale


wherein projections of the process markings (120a/120b) projected on the first substrate (100) are located within projections of the grids (grids formed by scan and data lines 101 and 103) projected on the first substrate (100) (Fig. 2; [0052] – [0053]), 
But Kwon fails to teach explicitly, wherein the process markings comprise a first pattern and a second pattern surrounding a periphery of the first pattern, and 
the second pattern comprises a plurality of gaps spaced apart from each other.  
However, in analogous art, Zhou discloses, wherein the process markings (160; alignment mark) comprise a first pattern (1602; central pattern) and a second pattern (1601; surrounding pattern) surrounding a periphery of the first pattern (1602) (Fig. 2A; [0051] – [0052]), and 
the second pattern (1601) comprises a plurality of gaps (as annotated on Fig. 2) spaced apart from each other (four gaps are spaced apart from each other) (Fig. 2A; [0051] – [0052]).  

    PNG
    media_image3.png
    257
    655
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kwon and Zhou before him/her, to modify the teachings of a display device including alignment marks as taught by Kwon and to include the teachings of alignment marks including multiple patterns with one pattern surrounding the other as taught by Zhou since multiple patterns improve the accuracy of alignment and thereby increase the device manufacturing yield. Absent this important teaching in Kwon, a person with ordinary skill in the art would be motivated to reach out to Zhou while forming a display device of Kwon. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 12, Kwon discloses, the display device according to claim 11, wherein the process markings (120a/120b) are arranged in a same layer 

Regarding claim 14, the combination of Kwon and Zhou discloses, the display device according to claim 11, the first pattern (1602) and the second pattern (1601) are made of a same material as a material of the scan lines (101) or the data lines (Fig. 2; [0053]).
Note: Kwon teaches in para. [0053] that the first and second alignment marks 120a and 120b may be formed on the same layer on which the gate line 101 is formed through the same masking process. Thus, it can be considered that alignment marks are formed from the same material as the gate line 101.

Regarding claim 18, Kwon discloses, the display device according to claim 11, wherein the first substrate (100) further comprises a thin film transistor (TFT) ([0041]), the thin film transistor (TFT) comprises a gate (101a), a source (103a), and a drain (103b) (Fig. 2; [0041]); and 
the projection of the process markings (120a/120b) projected on the first substrate (100) are non-overlapped with projections of the gate (101a), the source (103a), and the drain (103b) projected on the first substrate (100) (Figures 2 and 3A; [0041], [0052] – [0053]).

    PNG
    media_image1.png
    726
    571
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    337
    427
    media_image2.png
    Greyscale


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Zhou as applied to claim 12 and further in view of US 2017/0357122 A1 (Oh).
Regarding claim 13, the combination of Kwon and Zhou discloses, the display device according to claim 12, wherein the process markings (160; Zhou Reference) comprise a plurality (Kwon teaches multiple markings) of numbers and/or letters (Zhou teaches symbols), and the adjacent numbers and/or letters (Zhou teaches symbols) are separated by at least one of the grids (grid, scan lines or data lines; Kwon Reference).
	Note: With broadest reasonable interpretation, the examiner considered or as the broader limitation.
But the combination of Kwon and Zhou fails to teach explicitly, the markings comprise numbers and/or letters.
However, in analogous art, Oh discloses, the markings (SM; Fig. 14; [0095]) comprise numbers and/or letters (letter ‘T’) (Fig. 14; [0095]).

    PNG
    media_image4.png
    221
    180
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kwon, Zhou and Oh before him/her, to modify the teachings of a display device including alignment marks as taught by Kwon and to include the teachings of alignment marks being a letter ‘T’ as taught by Oh since alignment marks can be a symbol, an alphabet or a number and choosing any one of them in the design is obvious. In MPEP 2143 (I) (E), it is stated that "It is obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Absent this important teaching in Kwon, a person with ordinary skill in the art would be motivated to reach out to Oh while forming a display device of Kwon. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Zhou as applied to claim 11 and further in view of US 2015/0179586 A1 (Youk).
Regarding claim 16, Kwon discloses, the display device according to claim 11, wherein the process marking (120a/120b; first and second alignment marks; Fig. 2; [0053]) comprises a first process marking (120a) and a second process marking (120b) (Fig. 2; [0053]), and 
a projection of the first process marking (120a) projected on the first substrate (100) is non-overlapped with a projection of the second process marking (120b) projected on the first substrate (100) (Figures 2 and 3A; [0052] – [0053]);
the second process marking (120b) is arranged in a same layer as the scan lines (Fig. 2; [0053]);

    PNG
    media_image1.png
    726
    571
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    337
    427
    media_image2.png
    Greyscale

But the combination of Kwon and Zhou fails to teach explicitly, the first process marking is arranged in a same layer as the data lines,
However, in analogous art, Youk discloses, the first process marking (156; alignment mark) is arranged in a same layer as the data lines (Fig. 2; [0038]),
Note: Youk teaches in para. [0038] that the alignment mark 156 is formed on the same layer and using the same material as at least one of gate and data lines formed on the lower substrate 100. Thus, with this teaching, a person with ordinary skill in the art could use the first process marking using the same layer as the data lines and second process marking using the same layer as the scan lines as taught by Kwon.

    PNG
    media_image5.png
    504
    564
    media_image5.png
    Greyscale

alignment marks being formed in a same layer and using the same material as at least one of gate and data lines formed on the lower substrate as taught by Youk since alignment marks can be formed using any layer but preferably an already existing layer either scan or data lines. With this teaching, choosing both scan or data line layers in two alignment marks in the design is obvious. In MPEP 2143 (I) (E), it is stated that "It is obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Absent this important teaching in Kwon, a person with ordinary skill in the art would be motivated to reach out to Youk while forming a display device of Kwon. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 17, the combination of Kwon, Zhou and Youk discloses, the display device according to claim 16, wherein the first process marking (120a) is made of a same material as a material of the data lines (from the teaching of Youk Reference above; Fig. 2; [0038]), and the second process marking (120b) is made of a same material as a material of the .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Zhou as applied to claim 11 and further in view of US 2018/0190672 A1 (Lee).
Regarding claim 19, Kwon discloses, the display device according to claim 11, wherein the first substrate (100) further comprises a pixel electrode (105) (Fig. 2; [0044]), and 
But the combination of Kwon and Zhou fails to teach explicitly, the process markings are arranged in a same layer as the pixel electrode.
However, in analogous art, Lee discloses, the process markings (AM1’/AM2”) are arranged in a same layer as the pixel electrode (120) (Fig. 9; [0056]).

    PNG
    media_image6.png
    459
    627
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kwon, Zhou and alignment marks being formed in a same layer as the pixel electrode as taught by Lee since alignment marks can be formed using any layer but preferably an already existing layer. With this teaching, choosing pixel electrode layer in alignment marks in the design is obvious. In MPEP 2143 (I) (E), it is stated that "It is obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Absent this important teaching in Kwon, a person with ordinary skill in the art would be motivated to reach out to Lee while forming a display device of Kwon. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Zhou as applied to claim 11 and further in view of US 2012/0287357 A1 (Misaki).
Regarding claim 20, Kwon discloses, the display device according to claim 11, wherein the second substrate (100) further comprises a black matrix (211) (Fig. 3A; [0051]), and 
But the combination of Kwon and Zhou fails to teach explicitly, the process markings are arranged in a same layer as the black matrix.
However, in analogous art, Misaki discloses, the process markings (11) are arranged in a same layer as the black matrix (metal film of black matrix) (Fig. 2; [0095]).

    PNG
    media_image7.png
    453
    373
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kwon, Zhou and Misaki before him/her, to modify the teachings of a display device including alignment marks as taught by Kwon and to include the teachings of alignment marks being formed in a the same layer as the black matrix as taught by Misaki since alignment marks can be formed using any layer but preferably an already existing layer. With this teaching, choosing metal layer of black matrix in alignment marks in the design is obvious. In MPEP 2143 (I) (E), it is stated that "It is obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Absent this important teaching in Kwon, a person with ordinary skill in the art would be motivated to reach out to Misaki In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2021/0033932 A1 (Cha) - A display device is disclosed including a substrate with a display area in which a plurality of pixel groups are disposed and a peripheral area disposed around the display area, and a plurality of alignment keys disposed on the substrate, wherein each of the pixel groups may include a plurality of pixels displaying different colors, and the plurality of alignment keys may include first alignment keys that are disposed in the pixel groups adjacent to edges of at least two corners of the display area and that are disposed in a plurality of first pixels that display the same color among a plurality of pixels included in the pixel group.
2. US 2020/0035762 A1 (Kim) - A display device is disclosed having a display unit including transistors disposed in a display area and signal lines arranged in a non-display area located along an edge of the display area, at least one of the signal lines being electrically connected to the transistors. The display device further includes input sensing unit disposed over the display unit and including sensing electrodes disposed on the display area, sensing lines arranged on the non-display area, and a first dummy pattern disposed on the non-display area and spaced apart from the sensing electrodes as compared with the sensing line, wherein the first dummy pattern overlaps a first signal line of the signal lines.
3. US 2018/0107034 A1 (Yu) - A display panel is disclosed including a first substrate and a second substrate disposed opposite to each other, a liquid crystal layer between the first substrate and the second substrate, a sealant provided on a periphery of the first substrate and the second substrate for bonding the first substrate and the second substrate, and a first alignment mark disposed on the first substrate and a second alignment mark disposed on the second substrate. By providing a first alignment mark and a second alignment mark, the accuracy of the two substrates can be improved effectively, and the application accuracy of the sealant can be further improved.
4. US 2012/0092575 A1 (Chen) - A non-volatile electronic display is disclosed including a light valve plate comprising a plurality of liquid crystal cells on a transparent substrate, a plurality of "floating/storage" nodes functioning like non-volatile memories formed on the transparent substrate and corresponding to the liquid crystal cells, and a plurality of word lines and a plurality of bit lines connected to the plurality of non-volatile memories and supplying signal to store charge to at least one non-volatile memory. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


02/20/2022